Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 30, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  163216(53)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  CANDI OTTGEN and PATRICK OTTGEN,                                                                      Elizabeth M. Welch,
                                                                                                                      Justices
           Plaintiffs-Appellants,
                                                                     SC: 163216
  v                                                                  COA: 350767
                                                                     Ingham CC: 19-000266-NH
  ABDALMAIJID KATRANJI, M.D., KATRANJI
  RECONSTRUCTIVE SURGICAL INSTITUTE,
  KATRANJI RECONSTRUCTIVE SURGERY
  INSTITUTE, PLLC, KATRANJI FAMILY
  FOUNDATION, KATRANJI HAND CENTER,
  and KATRANJI INSTITUTE,
             Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the motion of defendants-appellees to extend the time
  for filing their answer to the application for leave to appeal is GRANTED. The answer
  will be accepted as timely filed if submitted on or before August 19, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 30, 2021

                                                                               Clerk